Case 18-12382-mdc   Doc 48-1     Filed 08/14/19 Entered 08/14/19 15:03:14   Desc
                               Exhibit Page 1 of 4




                                                        II
                          EXHIBIT "A
             Case 18-12382-mdc                     Doc 48-1          Filed 08/14/19 Entered 08/14/19 15:03:14                                      Desc
                                                                   Exhibit Page 2 of 4
Dana L. Jordan

From:                                           Sarah A. Elia
Sent:                                           Tuesday, August 06, 2019 1:42 PM
To:                                             'brad@sadeklaw.conn'
Subject:                                        Beneficial v. Javier Arjona and Wanda Perez (2468 Elfreth's Alley) #693002 0094687:



Hi Brad - As you may recall, we represent WSFS. My client advises Ms. Perez is in default under the Stipulation of
Settlement by failing to pay the regular monthly payment that was due on August 1. Per the terms of the Stipulation,
we may file a Certificate of Default if the default is not cured within five days.


Thanks,
Sarah



Sarah A. Elia, Partner


                       I,

                  a/

2000 Market Street, Suite 1300
Philadelphia, PA 19103
T: 267.295.3364, M: 215.370.5967, F: 215.564.7699
selia(5)wRlaw.com, www.WRlaw.com




Confidentiality Note: The information contained in this electronic message may contain attorney-client privileged and confidential information intended only for the
use of the owner of the email address listed as the recipient of this message. If you are not the intended recipient of this email message you are hereby notified that
any disclosure, dissemination, distribution, or copying of this communication is strictly prohibited. If you have received this transmission in error, please notify the
sender by return email; and by telephone at 215.972.7900

Weber Gallagher Simpson Stapleton Fires & Newby LLP




                                                                                    1
Case 18-12382-mdc   Doc 48-1     Filed 08/14/19 Entered 08/14/19 15:03:14   Desc
                               Exhibit Page 3 of 4




                                                        II
                          EXHIBIT "B
 Case 18-12382-mdc         Doc 48-1       Filed 08/14/19 Entered 08/14/19 15:03:14          Desc
                                        Exhibit Page 4 of 4


                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: WANDA I. PEREZ-ARJONA                                 BANKRUPTCY CASE

                                         Debtor              NO.: 18-12382

Wilmington Savings Fund Society                              CHAPTER 13
                                         Movant
       V.


Wanda I. Perez-Arjona
                                         Respondent


               ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       AND NOW, this           day of                  , 2019, upon consideration of the Motion of

Wilmington Savings Fund Society (“Movant”) for relief from the automatic stay pursuant to 11

U.S.C. Section 362(d)(1), it is hereby

       ORDERED that, pursuant to Section 362(d)(1) of the Bankruptcy Code, the automatic

stay of Bankruptcy Code Section 362(a) is terminated so as to permit Movant to commence and

prosecute to conclusion one or more actions in the courts of appropriate jurisdiction to foreclose

any mortgages held by Movant on the property owned by Debtor located at 2468 Elfreth’s Alley,

Bensalem, PA 19020.

       FURTHER ORDERED that this Order shall also be applicable to Javier Arjona under

Section 1301(c)(3) of the Bankruptcy Code.

       FURTHER ORDERED that Rule 4001(a)(3) should not be applicable to this Order and

Movant should be allowed to immediately enforce and implement this Order.




                                                         Magdeline D. Coleman, U.S.B.J.
